DECISION
On February 16, 2016, the Defendant was sentenced as follows: Count I: A commitment to the Montana State Prison for a period of ten (10) years, with two (2) years suspended, for the offense of Criminal Endangerment, a Felony, in violation of §45-5-207, MCA; and Count III: A commitment to the Montana State Prison for a period of five (5) years, for the offense of Criminal Possession of Dangerous Drugs (methamphetamine), a felony, in violation of §45-9-102, MCA. The Court ordered Count I and III to run concurrent with each other. The Court granted credit for time served in the amount of 231 days. The Court ordered that Counts II, IV, V, and VI be dismissed.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Great Falls Regional *74Prison and was represented by Joshua Hotchkiss, a legal intern with the Office of the State Public Defender, under the supervision of Brent Getty. The State was not represented.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.